DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/5/2022 has been entered.

Drawings
The drawings were received on 1/5/22.  These drawings are accepted.

Specification
The amendments to the Specification were received on 1/5/2022 and are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in US Patent 2039805 in view of Banks in US Patent 2785735.
Regarding Claim 1, Knight teaches an infinitely positional umbrella pole table comprising: an elongated umbrella pole (3) with an umbrella (2) at its upper end and a lower terminus adapted to be buried in sand or ground (see Fig. 1); a flexible, foldable fabric (5) having an open deployed table form (Fig. 1) and a 
Knight is silent on the relative lengths of the struts and table lateral spans. Banks teaches a foldable table including a flexible, foldable fabric (18) having an open deployed table form (Fig. 6) and a closed collapsed form, the foldable fabric having table forming edges (at 31) which define respective lateral spans (from the center of 10 to the edge such as is shown in Fig. 3) of the table in the open deployed table form; a frame (28/32) supporting the fabric; upper (26) and lower (29) couplers, the frame having an upper framework with a plurality of table 
Regarding Claim 2, Knight, as modified, teaches that the fabric is cloth (“canvas”) or plastic. 
Regarding Claim 9, Knight, as modified, teaches that the upper and lower couplers confine the pole while allowing a degree of movement thereabout (the couplers can slide along the pole). 
Regarding Claim 10, Knight, as modified, teaches that each support strut is distally pivotally coupled to a corresponding table frame strut substantially at the corresponding frame strut's midpoint. 
Regarding Claim 11, Knight, as modified, teaches that the binding lock is a friction compression lock (the screw provides a compressing friction force to the pole). 
Regarding Claim 12, Knight, as modified, teaches that the binding lock is on the lower coupler. 
Regarding Claim 4, Knight, as modified, teaches that the upper and lower couplers confine the pole while allowing a degree of movement thereabout (the couplers can slide along the pole). 
Regarding Claim 5, Knight, as modified, teaches that each support strut is distally pivotally coupled to a corresponding table frame strut substantially at the corresponding frame strut's midpoint. 
Regarding Claim 6, Knight, as modified, teaches that the binding lock is a friction compression lock (the screw provides a compressing friction force to the pole). 
Regarding Claim 7, Knight, as modified, teaches that the binding lock is on the lower coupler. 
Regarding Claim 8, Knight, as modified, teaches that the table forming edge elements (9) of the fabric are disposed on a periphery of the fabric. 
Regarding Claim 14, Knight teaches an infinitely positional umbrella pole table comprising: an elongated umbrella pole (3) with an umbrella (2) at its upper end and a lower terminus adapted to be buried in sand or ground (see Fig. 1); a flexible, foldable fabric (5) having an open deployed table form (Fig. 1) and a closed collapsed form (Fig. 3), the foldable fabric forming edges (at the outer 
Banks teaches a foldable table including a flexible, foldable fabric (18) having an open deployed table form (Fig. 6) and a closed collapsed form, the foldable fabric having table forming edges (at 31) which define respective radial diagonal spans of the table in the open deployed table form; a frame (28/32) supporting said fabric; first and second couplers (26 and 29), the frame having a plurality of table frame struts (28), each table frame strut having frame radial diagonal spans and being proximally pivotally coupled to one coupler of the first 
Regarding Claim 15, Knight, as modified, teaches that each support strut is distally pivotally coupled to a corresponding table frame strut substantially at the corresponding frame strut's midpoint. 
Regarding Claim 16, Knight, as modified, teaches that the binding lock is a friction compression lock (the screw provides a compressing friction force to the pole) on the upper coupler. 
Regarding Claim 17, Knight, as modified, teaches that the table forming edge elements of the fabric are disposed on a periphery of the fabric. 
Regarding Claim 18, Knight, as modified, teaches that each support strut is distally pivotally coupled to a corresponding table frame strut substantially at the corresponding frame strut's midpoint. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Knight, as modified, as applied to Claims 2 and 12 above in view of Taylor in US Publication 2017/0295925. Knight, as modified, teaches that the table forming edge elements of the fabric are disposed on a periphery of the fabric but is silent on the inclusion of a mesh fabric cup. Taylor teaches a foldable table including a depending mesh fabric cup (592). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knight, as modified, by adding a fabric mesh cup as taught by Taylor in order to allow the user to retain a cup or can on the table.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference . 
Applicant’s arguments, see pp. 14-18, filed 1/5/22, with respect to the rejection of Claims 1-18 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 112(a) rejection of Claims 1-18 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636